Citation Nr: 1139204	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-41 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a dental condition for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for a dental condition for compensation purposes.  

Subsequently, in an August 2008 rating decision the RO denied this claim finding that the Veteran had not submitted new and material evidence to reopen the claim.  See 38 C.F.R. § 3.156 (2011).  However, in August 2008 the Veteran submitted a copy of a statement that was date-stamped by the RO in Providence, Rhode Island on August 17, 2004.  The statement notes that he had received the rating decision denying his claim in August 2004 and wanted to be rescheduled for an examination at the Providence VA Medical Center, as his examination notice had been sent to the wrong address.  The Board finds that the Veteran was essentially expressing dissatisfaction with the RO's August 2004 determination, in that he wanted the RO to continue to address his claim by rescheduling him for another examination.  The Board construes the August 2004 statement as a valid Notice of Disagreement.  See 38 C.F.R. § 20.201.  Thus, the August 2004 rating decision is on appeal before the Board and the Veteran need not submit new and material evidence to reopen his claim.  It is not prejudicial for the Board to consider the claim on the merits, as the RO did so in the September 2009 statement of the case.  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

During the hearing the Veteran submitted a copy of a previously submitted document, and also waived RO jurisdiction of the evidence during testimony at the hearing.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary.



FINDING OF FACT

There is no evidence that the Veteran's injury to his mouth and teeth in service resulted in the loss of substance of the body of the maxilla or mandible; and there is no evidence to support a finding that the Veteran's current teeth extractions and loss of buccal plate were the result of service trauma. 


CONCLUSION OF LAW

Residual dental disability arising out of trauma to the teeth and mouth during service is not subject to service connection for VA compensation purposes.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303 , 3.381 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that he should be service connected for disability associated with damaged teeth during service that resulted from a motor vehicle accident in 1970, at which time his teeth hit the steering wheel and he also lacerated his mouth.  The Veteran does not assert that he sustained injury to his jaw in this accident, nor do contemporaneous records support such damage. 

A June 1970 treatment record notes that the Veteran was involved as a driver in a motor vehicle accident and had a preliminary diagnosis of Class III fracture of the maxillary teeth #8 and 9, and laceration of the soft tissue above teeth #7 through 11.  

VA found in June 1974 that the following noncompensable dental caries were incurred in or aggravated by military service:  teeth #8, 9, 10, 13, 14, 18, 30, and 31.  In October 1974, VA authorized also dental treatment for the Veteran's injuries in service.  

In his application for compensation in February 2004, the Veteran asserted that the bridgework authorized by VA in 1974 broke causing partial loss of his front teeth that had been replaced.  He indicated that his mouth and teeth were seriously injured while on active duty.  He further contends that the disabilities he is claiming include missing anterior teeth, broken posterior teeth, and the inability to speak or chew properly.

A private treatment record dated in January 2004 notes that the Veteran had an anterior bridge done 25 to 30 years ago after loss of #9, 10, and 11.  It was noted that the Veteran might need additional bridge work.  

Statements from the Veteran's mother and friend recalled the injury the Veteran sustained in service to his mouth and teeth; but there was not any mention of damage to the jaw.  

The Veteran's claim of entitlement to service connection for a dental condition for compensation purposes was denied by the August 2004 RO decision on the grounds that there was no evidence of record that the Veteran's currently claimed dental conditions were related to trauma that occurred during military service.  In making this determination, the RO noted the service treatment records showing the Veteran was in a motor vehicle accident in service resulting in fracture of teeth #8 and 9 and laceration of soft tissue of teeth #7 and 11.  It was noted that the Veteran is entitled to dental treatment for these teeth at any VA Medical Center.  However, the claimed conditions of missing anterior teeth, broken posterior teeth, and inability to speak and chew properly were not found to be related to the in-service trauma.  

The Veteran was afforded a VA examination  in August 2009, which notes the history of the motor vehicle accident in service and evidence of a broken tooth and chipped tooth, as well as lacerations above the maxillary anterior teeth from #11 to 6, which required extensive suturing.  The examiner noted that VA paid for the Veteran to have a bridge that lasted until 2004 when there was a failure due to caries and the bridge fell out, resulting in extraction of teeth #10 and 11.  The Veteran could not remember when these teeth were taken out - if it was surgical or something of that nature - but the remaining structure of the dental alveolar ridge was very poor in this region.  The buccal plate also was missing between #8 and 12.  There was a depression of about 2 mm and there was no canine eminence in this area.  There had been no loss of masticatory function and there was no functional impairment due to loss of motion.  There also was no limitation of interincisal range of motion.  The examiner found that the loss of buccal plate apical to the pontics teeth #8 through 12 was consistent with surgical extraction of root tips and was not typical of decades of missing teeth.    

X-ray and physical examination of the right and left temporomandibular joints was within normal limits.  There were caries noted on panoramic radiograph but no other pathology.  The examiner found that the loss of tooth #9 was due to the automobile accident in June 1970 and that there was strong evidence in the record that the loss of #9 and the chipping of #8 was service connected, as well as tooth #7 and 10, which VA originally authorized for support of a fixed partial denture to replace the missing tooth that the Veteran suffered.

Although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service (38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303  (2011)), an exception to the general rule is applicable to dental disabilities.  According to the statute and regulation, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2011). 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a) (2011). 

Even though the evidence shows missing and damaged teeth, in accordance with the statute and regulation, service connection may not be established for compensation purposes for missing or damaged teeth.  The Board finds, therefore, that entitlement to VA compensation benefits for a dental disorder manifested by missing and damaged lower teeth is not shown as a matter of law. 

The Veteran also contends that he is unable to speak or chew properly due to his in-service injury.  Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. 4.150 . These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible, if where the lost masticatory surface cannot be restored by suitable prosthesis, but only when the bone loss is a result of trauma or disease but not the result of periodontal disease. 38 C.F.R. § 4.150 , DCs 9900-9916. 

The medical evidence does not show that the Veteran experienced any damage to the maxilla or mandible during service.  Although he suffered laceration to the soft tissue above teeth #7 through 11 and fractured maxillary teeth #8 and 9, there was no treatment shown for the maxilla and mandible.  The August 2009 VA examination report shows the buccal plate was missing between #8 and 12, but the examiner found that this was consistent with a surgical extraction of root tips and was not typical of decades of missing teeth.  As the loss of buccal plate was found to be related to more recent surgical extraction, rather than any past trauma while in military service, compensation is not warranted for loss of the buccal plate.  While the Veteran reported that he was unable to speak or chew properly, this also is not supported by the medical evidence of record.  There was no loss of masticatory function or functional impairment due to loss of motion shown on VA examination.  X-ray and physical examination of the jaw and mouth also was normal, other than caries.  Therefore, there is no evidence that the trauma in service caused the missing buccal plate or any of other damage to the maxilla or mandible.  As such, entitlement to compensation benefits for the loss of the body of the maxilla or mandible is not warranted. 

In summary, there is no basis to grant service connection for any dental disorder for VA compensation purposes as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426   (1994).  Because the application of the law to undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Regardless, the Veteran was provided proper notice by letters dated in March 2004 and May 2008.  His relevant treatment records have been obtained and he was afforded a VA examination in August 2009.  The duties to notify and assist have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

Entitlement to service connection for a dental condition for compensation purposes is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


